Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/21 and 3/8/21 has been entered.

Status of Claims
Claims 1 and 6 have been amended.
	Claims 2-4, 7, and 9 have been previously presented.
	Claims 5, 8, and 10 are original claims.
	Claim 11 has been canceled.
	Claims 1-10 are pending.

Claim Interpretation
The Examiner notes this discussion of claim interpretation does not comprise claim rejections, but simply provides a general discussion of claim interpretation used in reviewing the claims under the broadest reasonable interpretations as related to reviewing the claims in subsequent sections of this Office 
	For example, the Examiner notes that whether a claim is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph requires a determination of whether those skilled in the art would understand what is claimed when the claim is read in light of the specification (See MPEP 2173.02). While claims may comprise multiple instances of improper grammar, the presence of multiple verb tenses, a lack of transitional phrases, inconsistent references to a plurality of similar elements, or a lack of punctuation as related to clarifying the intended relationships between elements and distinguishing between recited functions and non-functional descriptive material, the Examiner will attempt to provide a discussion of claim interpretation used in reviewing the claims under the broadest reasonable interpretation. For example, a rejection under 35 USC 112 may not be required when the claim interpretation discussed would result in one of ordinary skill in the art not finding the claims indefinite. Similarly, a claimed function or limitation may comprise a basic function requiring little written description support, or a claimed function may be a more complicated function, or may be associated with the inventive aspect of the claimed invention, and thus may require a corresponding level of written description support, wherein a rejection under 35 USC 112 for an inadequate written description of a claim function or limitation may not be required under the claim interpretation discussed, wherein the level of ordinary skill in the art may be interpreted as being of a level corresponding to the level of ordinary skill in the art relied upon by the written description provided for how a claimed function or limitation is performed.
While the claim interpretation of individual claims and individual claim limitations below are intended to provide a general discussion of claim interpretation, the discussion of the specific claims and claim limitations in the context of 35 USC 112, 35 USC 101, and 35 USC 103 are discussed in more detail in the respective sections in the instant Office Action. Claims 1 and 6 are substantially similar. The discussion of independent claims and dependent claims applies to substantially similar limitations of independent claims and dependent claims.	
The Examiner notes that the amended claims comprise instances wherein claim wording is interpreted as comprising an intended use or nonfunctional descriptive material. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114). Additionally, claim scope is not limited by language that suggests or makes optional, but does not require a function to be performed. An intended use, and nonfunctional descriptive material, may be interpreted as not being material to patentability. For example, an intended use or nonfunctional descriptive material may simply convey meaning to the human reader rather than establishing a functional relationship. (See
As best understood by the Examiner, under the broadest reasonable interpretation, and in light of the specification, the limitations of claim 1 broadly amounts to:
	receiving a product embedded with one or more Open Source Software (OSS) components; 
	The limitations above broadly comprise receiving a product comprising software, wherein the software comprises one or more open source software (OSS) components. A software product may be comprised of one or more pieces of software, wherein the one or more pieces of software may include one or more OSS components.
	comparing each of the one or more OSS components in the product with OSS components 	available in the public domain and comprised in a first OSS database (DB1) to identify one or more matches therebetween based on attributes associated thereof; 
	The limitations above broadly comprise comparing the components comprising the product to a database comprising components available in the public domain. While, “to identify one or more matches therebetween based on attributes associated thereof,” is interpreted as an intended use, and identifying matches based on attributes associated thereof is not positively recited as a function performed, the limitation may be addressed by prior art in the 35 USC 103 rejections below to expedite compact prosecution.
	categorizing, the one or more OSS components in the product having a match with the OSS components available in the first OSS database (DBI) as (i) OSS components having a strong copyleft license, (ii) OSS components having a permissive license or (iii) OSS components having a weak copyleft license; 
	The limitations above broadly comprise categorizing the software components having a match with the database comprising components available in the public domain as having a strong, permissive, or weak copyleft license.
	identifying a usage type for the one or more OSS components in the product categorized as having the weak copyleft license and the permissive license, wherein the usage type is one of a snippet, a file or a library and wherein the library is further identified as one of a library-executable or a library-binary; 
	The limitations above broadly comprise identifying the one or more categorized components as a snippet, a file, or a library, wherein the library is further identified as one of a library-executable or a library-binary, and wherein the one or more categorized components is identified as having a weak copyleft license and a permissive license.
	identifying as one or more unidentified components, the one or more OSS components in the product having no match with the OSS components available in the first OSS database (DB1) or having a match but characterized by at least one missing attribute; AMENDMENT AND RESPONSE UNDER 37 C.F.R § 1.111Page 3 Serial Number: 16/022,079 
	The limitations above broadly comprise identifying the one or more OSS components having no match with the database comprising components available in the public domain and components characterized by at least one missing attribute as unidentified components.
	periodically comparing the one or more unidentified components with the OSS components in the first OSS database (DB1) to identify one or more new matches based on continual updation of OSS components available in the public domain; 
	The limitations above broadly comprise periodically comparing the unidentified components again based on the database being updated. While, “to identify one or more new matches based on continual updation of OSS components available in the public domain,” is interpreted as an intended use, and identifying one or more new matches based on continual updation of OSS components available in the public domain is not positively recited as a function performed, the limitation may be addressed by prior art in the 35 USC 103 rejections below to expedite compact prosecution. Additionally, the limitation may be interpreted as amounting to a duplication of parts (i.e., a repetition of steps) as related to simply performing previously claimed functions again.
	updating a second OSS database (DB2) comprising at least some of the one or more OSS components in the product having the one or more new matches, wherein the one or more new matches, the one or more unidentified components are categorized as at least one or more proprietary components and OSS components being previously available in the public domain; 
	The limitations above broadly comprise updating a database comprising at least some of the OSS components in the product. As noted in the 35 USC 112(b) rejections above, the claim is unclear. In order to expedite compact prosecution, the claim is interpreted as requiring, “updating a second OSS database (DB2) comprising at least some of the one or more OSS components in the product having the one or more new matches.” In order to expedite compact prosecution, the elements of, “one or more new matches,” and, “one or more unidentified components categorized as one or more proprietary components and OSS components previously available in the public domain,” may be addressed with prior art. The Examiner notes that the claim does not positively recite categorizing the one or more unidentified components as one or more proprietary components, and, “categorized as one or more proprietary components,” is interpreted as nonfunctional descriptive material. As described by the claim, and by the specification, under the broadest reasonable interpretation, the unidentified components simply do not have a match with components in the database or do not have a match or are components characterized by at least one missing attribute. An unidentified software component may or may not be proprietary. Updating the database of OSS components available in the public domain may result in adding new OSS components to the database, wherein the periodic comparing identifies a match. The previously unidentified component was not proprietary, but an OSS component that was publicly available, but not yet in the database comprising publicly available components.
	performing an OSS compliance analyses for the one or more OSS components in the product based on the usage type, the attributes associated thereof comprised in the second OSS database (DB2) and one or more pre-defined rules, 
	The limitation above broadly comprises performing a compliance analysis for the OSS components based on certain factors and one or more pre-defined rules.
	wherein the attributes are stored in the second OSS database (DB2) in a pre-defined format that facilitates in faster retrieval of information from the second OSS database (DB2); 
	The limitation above broadly comprises the attributes being stored in a database in a pre-defined format. The pre-defined format is not recited. Additionally, the language of, “that facilitates in faster retrieval of information from the second OSS database (DB2),” is interpreted as an intended use or asserted benefit to convey meaning to the human reader rather than establishing a functional relationship. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use of facilitating retrieval of information from a database, then it meets the claim.
	generating a comprehensive report (R5) based on the OSS compliance analyses, wherein the comprehensive report (R5) includes a final attribute for each of the one or more OSS components in the product indicative of compliance with the attributes of each of the one or more OSS components comprised therein; 
	The limitation above broadly comprises generating a comprehensive report based on the compliance analysis comprising a final attribute for the components [indicating compliance with the attributes].
	adaptively learning the one or more OSS components and the attributes associated thereof comprised in the comprehensive report (R5) and 
updating the second OSS database (DB2);  
	The limitation above broadly comprises learning associations between components and attributes and updating the second database.
	determining the one or more OSS components that are selected for a final deliverable based on the final attribute, 
	The limitation above broadly comprises the function of determining one or more components that are selected based on the final attribute.
	wherein each of the one or more OSS components that are compliant are either compiled with theSerial Number: 16/022,079 proprietary component, or not compiled with the proprietary component but are part of the final deliverable, and 
	The limitations above broadly describes the one or more components selected for a final deliverable, wherein components that are compliant are either compiled with the proprietary component, or not compiled with the proprietary component.
	defining usage of the one or more OSS components as at least one of snippets, file, and components, and 
	The limitations above broadly comprise identifying the one or more components as being at least one of a snippet, a file, or a component.
	further determining if the one or more OSS components are modified. 
	The limitations above broadly comprise determining if the one or more components are modified. The Examiner notes that this limitation may be interpreted as being met by previous limitations comprising: comparing each of the one or more OSS components in the product with OSS components available in the public domain and comprised in a first OSS database (DB1) to identify one or more matches therebetween based on attributes associated thereof… categorizing, the one or more OSS components in the product having a match with the OSS components available in the first OSS database…identifying as one or more unidentified components, the one or 	
Claims 1 and 6 are substantially similar. The discussion of claim 1 applies to substantially similar elements and limitations of claim 6, and to subsequent substantially similar limitations of dependent claims.
As best understood by the Examiner, under the broadest reasonable interpretation, and in light of the specification, the limitations of claims 2 and 7 amount to:
	wherein the attributes stored in the second OSS database (DB2) in the pre-defined format include OSS component name, OSS component version, OSS component home page URL, OSS component license type, OSS component license URL, OSS component attribution note, the usage type, commercial distribution permission, OSS component compile permission, license compatibility with the OSS component license type associated with other OSS components comprised in the product or compatibility with proprietary license.  
.15  	The limitation above broadly comprises examples of attributes stored in the second database, wherein the attributes are associated with software components.	
As best understood by the Examiner, under the broadest reasonable interpretation, and in light of the specification, the limitations of claims 3 and 8 amount to:
	generate one or more reports comprising: 5a first report (R1) pertaining to the one or more unidentified components; a second report (R2) pertaining to the one or more OSS components in the product having the strong copyleft license; a third report (R3) pertaining to the one or more OSS 10 components in the product having the weak copyleft license; and a fourth report (R4) pertaining to the one or more OSS components in the product having the permissive license.  
	The limitation above broadly comprises generating one or more reports pertaining to the unidentified components and the copyleft license associated with the OSS components. The Examiner notes the limitations above comprise a repetition of the function of generating a report (i.e., a duplication of parts) (See MPEP 2111, MPEP 2144). It would be obvious to one of ordinary skill to generate one or more reports comprising reports pertaining to the one or more components based on relevant/desired attributes.
As best understood by the Examiner, under the broadest reasonable interpretation, and in light of the specification, the limitations of claims 4 and 9 amount to:
	wherein the one or more pre-defined rules15 comprise:
	rejecting an OSS component if associated with the strong copy left license; 
	approving an OSS component for inclusion in the second OSS database (DB2) if associated with the weak copy left license 20and the OSS usage type is one of the library not compiled with the product or the file not compiled with the product;42 
	rejecting an OSS component if associated with the weak copy left license and the OSS usage type is one of the library compiled with the product or the file compiled with the product; 
	rejecting an OSS component if associated with the weak copy left license and the OSS usage type is the snippet; and
	approving an OSS component for inclusion in the second OSS database (DB2) if associated with the permissive license and the OSS usage is one of the library, the snippet or the file. 10  
	The limitation above broadly states that the pre-defined rules comprise accepting or rejecting an OSS component based on the copyleft license and the usage type. The limitations above amount to accepting or rejecting a component based on license attributes.
As best understood by the Examiner, under the broadest reasonable interpretation, and in light of the specification, the limitations of claims 5 and 10 amount to:
	wherein the one or more hardware processors are further configured to 
generate the comprehensive report (R5) by:
	combining the first report (R1), the second report (R2), the third report (R3) and the fourth report (R4); and15 
	computing the final attribute wherein the final attribute is "Y" or "N" for each of the one or more OSS components in the product based on the one or more pre-defined rules corresponding to approving or rejecting of the OSS component respectively and 
	wherein a "Y" for all of the one or more OSS components in the 20product is indicative of compliance with the attributes of each of the one or more OSS components comprised therein.43  

While nonfunctional descriptive material, an intended use, contingent limitations, and repetition of claimed functions may have little, if any, patentable weight, in the interest of compact prosecution, nonfunctional descriptive material, an intended use, and repetition of claimed functions (e.g., duplication of parts) (See MPEP 2111, MPEP 2144) may be addressed by prior art in the 35 USC 103 rejections, below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Weigert, U.S. patent Application Publication 20100241469 in view of Sahoo, U.S. patent Application Publication 20130254744.
Claims 1 and 6 are substantially similar, and will be addressed together. Substantially similar limitations of dependent claims will be addressed together, as indicated.
	NOTE: The claim interpretation discussed in the Claim Interpretation section, above, applies here as well.
	Regarding claims 1 and 6, 
	Weigert — which is directed to a system and method for automating software due diligence — discloses:
	(claim 1) A processor implemented method comprising:
	(claim 6) A system comprising: one or more data storage devices operatively coupled to one or more hardware processors (104) and configured to store instructions configured for execution by the one or more hardware 15 processors to:
	(claims 1 and 6):
	 receiving a product embedded with one or more Open Source Software (OSS) components;
	[a system and method for automating software due diligence may address these and other drawbacks of existing systems. In particular, the invention may be used to perform software due diligence, which may generally include reviewing software components for compliance and compatibility with open source licenses, intellectual property (IP) rights, export regulations, or other such issues (0007; see also 0001-0006); A method for performing software due diligence review, comprising: receiving software subject to due diligence review (claim 1); Implementations of the invention may be made in hardware, firmware, software, or various combinations thereof. The invention may also be implemented as instructions stored on a machine-readable medium, which may be read and executed by one or more processors. A machine-readable medium may include various mechanisms for storing or transmitting information in a form readable by a machine (e.g., a computing device) (0174); Issues concerning software due diligence and legal review have become increasingly important in view of recent software development trends, including prevalent usage of open source software and encryption technology in many software products. Although open source software can generally be used and shared for free, open source is not considered public domain because various licenses typically impose restrictions on the use, modification, or redistribution of the open source code (e.g., the GNU General Public License, the Berkeley Software Distribution License, etc.). Furthermore, because different open source licenses tend to impose restrictions that can vary significantly in scope, organizations that produce or otherwise develop software should take care to review and understand the various terms and conditions that may be associated with using open source software. As such, although open source software can provide various advantages (e.g., reducing the cost to develop reusable components), the use of open source should be carefully managed and documented to preserve intellectual property (IP) rights, avoid unpredictable royalty obligations, and otherwise prevent latent security vulnerabilities (0002); software development organizations often employ a common code base that can include hundreds or thousands of packages used in the development of various software products, with many of the packages potentially containing open source or being subject to various open source licenses. Furthermore, the packages in the code base can often further contain hundreds, thousands, or even millions of source files that may be subject to different open source licenses. Ensuring license compliance and compatibility for all of the software in a given product can be very difficult, as open source software typically originates from one or more upstream repositories or other sources that are beyond the control of the development organization…the compatibility of different open source licenses may not always be clearly discernable, as a given package may often several different software components (e.g., libraries, main application, test suites, etc.), yet different open source licenses may vary in whether they permit or prohibit the use of different or incompatible licenses for the various components (0003); whenever a new software package is compiled or otherwise submitted to the build system, the software diligence engine may automatically schedule a review of the package submission for compliance issues, construct a report for the review, and estimate a risk level for the reviewed package (0012)]
	comparing each of the one or more OSS components in the product with OSS components available in the public domain and comprised in a first OSS database (DB1) 	to identify one or more matches therebetween based on attributes associated thereof; categorizing, the one or more OSS components in the product having a match with the OSS components available in the first OSS database (DBI) [based on the licenses associated with the software components];  
	[one important concern associated with software due diligence review includes the need to ensure compliance and compatibility within individual components, along dependency chains, and among various components of a larger software product. In particular, a large number of known open source licenses exist, on the order of several hundreds, potentially creating many different variations and combinations of licenses that may be permitted and/or prohibited for a given software component. While some software development organizations use databases or package management systems to document the use of open source (e.g., Red Hat Package Manager (RPM)), the space available in metadata fields or RPM headers for describing software licenses is generally limited to a few words (i.e., typically one line of text). As such, existing systems fall short in providing a mechanism for representing and tracking known licenses, license versions, license compatibility, and other compliance issues according to a well defined and condensed syntax (0004); Although parallel pattern matching techniques may address the issue of scalability to a degree, an important consideration in the use of such techniques is the need to ensure that no false negatives occur, while also ensuring that false positives do not unduly burden the review process… false negatives may be considered unacceptable because ensuring that open source is properly identified, documented, tracked, and reviewed for licensing compatibility and compliance (0006, 0008); the system for automating software due diligence may be used to track licenses, risk levels, distribution status, and other compliance issues for software subject to due diligence review. In particular, the system may be used to review software to identify references to known open source licenses, external licenses, end user license agreements, other software licenses, and/or cryptographic algorithms that may present issues for export controls or regulations (e.g., using cross-references to software known to have export defects). If the software under review includes one or more open source licenses or other relevant legal language, the system may check for permissions and obligations associated with attributes of the open source licenses or other legal language to draw inferences regarding potential compliance problems (0008); the system for automating software due diligence may include a license database that stores information describing various software licenses. The licenses may be described in the license database according to a condensed license description syntax, which may contain a limited number of verifiable attributes to provide precision and lack of redundancy in describing known software licenses. In particular, a given entry in the license database may uniquely describe one version of a software license, even for licenses that may have multiple names known to be in circulation (e.g., because of the existence of multiple sources and/or authors for the license). For example, in one implementation, the license the license description syntax may include one or more attributes for describing the various software licenses in the license database (0036); whenever a new software package is compiled or otherwise submitted to the build system, the software diligence engine may automatically schedule a review of the package submission for compliance issues, construct a report for the review, and estimate a risk level for the reviewed package. Any new packages may be initially associated with a "candidate" status, wherein candidate packages may initially be blocked from distribution pending due diligence review. If the candidate package is determined to be in compliance with open source licenses, export regulations, and other requirements, the status of the package may be changed to "production" status to permit distribution (0012); the system may include a fingerprinting module for calculating a unique file fingerprint for binaries and/or unpacked source files under review. The unique file fingerprint for each binary and/or unpacked file may be compared to existing file fingerprints to determine whether the associated software has already been reviewed (0016; see also 0150-0153 discussing generating a fingerprint for the received source file, matching the a pattern matching module that matches keywords identified in a source file against a plurality of text patterns that contain language relevant to due diligence review (e.g., an excerpt of legal language) (0018); the system may include a code provenance engine that reviews software for undocumented or improperly documented source code (including open source and/or closed source, as appropriate) (0008); the absence of relevant keywords or text patterns in a source file may not necessarily indicate that the source file is free of software due diligence issues (e.g., because a developer inadvertently or purposely failed to declare a license), the code provenance engine may determine whether software identified as closed source (or proprietary) actually includes undocumented and/or improperly documented open source components (0020, 0034)]
	identifying a usage type for the one or more OSS components in the product […], wherein the usage type is one of a snippet, a file or a library and wherein the library is further identified as one of a library-executable or a library-binary;… and defining usage of the one or more OSS components as at least one of snippets, file, and components,
	[the license description syntax may include one or more attributes for describing the various software licenses in the license database 185b. In particular, a given software license described in the license database 185b may be associated with some or all of the following attributes of the license description syntax: (0036); a version identifier and/or a descriptive identifier (0038); Name Element (0039); Version Identifier (0040); Descriptive Identifiers (0041); Classification Path (0044); Inclusions List: Provides references to licenses that are entirely included within the text of the Complex License List (0047); Choice Licenses: Require a user to choose at least one license from a given list that includes a plurality of licenses (0048); Mixed Licenses: Require a user to concurrently comply with the terms of a plurality of licenses (0049); Aggregation Classes: Combinations of choice license schemes (e.g., dual licenses, triple licenses, etc.) and/or mixed license schemes can often exist for a given package (0050); Additions, Exclusions, or Modifications: The logical AND operator may be used to add individual clauses to a license, or to add individual licenses to a license class…modify the meaning of a clause or a license (e.g., to add additional permissions or to counteract obligations or other terms associated with a particular license) (0051); Clause Identifiers: Individual clauses may be identified using a clause identifier…add additional permissions or to counteract obligation clauses in a license (0052); Equivalents: Various complex licenses may be well known in their own right (e.g., when complex licenses are prominent enough to have a set of known attributes or characteristics). Thus, some complex licenses may have an "Equivalents" attribute that identifies alternative expressions for the same license (0053); the system may include an unpacking engine configured to expose plain text information for source code packages or other types of archives provided for review. The unpacking engine may recursively unpack source code files as deeply as possible, while also deriving metadata describing the unpacked files (e.g., package name, version, release, etc.). For example, the unpacking engine may support unpacking for source code packages (e.g., RPM packages), compressed or archived files (e.g., TAR, ZIP, JAR, or other archive files), partially unpacked inputs (e.g., directories containing a .spec file, readme file, patches, TAR archives, etc.), or various other inputs associated with a plurality of source files. Further, a particular package, archive, or other collection of source files may include software at various different levels (e.g., in a hierarchical directory or tree), and the unpacking engine may recursively unpack the software until the software has been fully unpacked. The unpacked source files may then be sorted and post-processed to expose plain text information (0015); matching keywords identified in a source file to relevant text patterns may include pre-filtering the text patterns that may be applicable to the identified keywords. For example, any text patterns that do not include at least one of the identified keywords may be discarded, and the remaining text patterns may be further pre-filtered to only include text patterns that have already been matched to other software known to be relevant to the source file under review (0019); heuristic rules may thus be developed to fragment input text in a manner that accounts for variations in coding style, and to create logical fragments that include paragraphs, snippets, or other logical blocks (0134); the unpacking engine 115 may recursively unpack source code packages, archives, or other software collections into one or more source files. The source files may generally include code-based binary files, non-code binary files, source code files, or various other types of files (0071); an operation 440 may include determining whether the selected file is a code-based binary file (typically a .dll or .exe file) or non-code binary file (0126-0127); the unpacking engine 115 may determine a file type for each unpacked file based on the metadata or other information derived for the unpacked source files…the unpacking engine 115 may sort the leftover binary files into code-based and non-code binaries. The code-based binaries (typically .dll and .exe files) may be identified as likely including or referencing source a given package may contain several different software components (e.g., libraries, main application, test suites, etc.), yet different open source licenses may vary in whether they permit or prohibit the use of different or incompatible licenses for the various components (0003); If the source file or other component includes a code transformation (e.g., an object file, a library component, etc.), the code transformation may receive a license distance based on the nature of the transformation. For example, object files or library components may be considered closely related to one or more source files, while binaries may be considered closely related to one or more object files or static library components and less closely related to shared libraries. Thus, in one implementation, object files and library components may have a license distance of ten (10) to all of the source files associated therewith and binaries may also have a license distance of ten (10) to all of the object files and static library components associated therewith. Further, to reflect the increased uncertainty for shared libraries, binaries may have a license distance of one-hundred (100) to the shared libraries (0110); In one implementation, the pre-filtering operation 720 may further include extracting a suitable subset of text patterns from the global set to form a local set of potentially relevant text patterns. For example, the local set of text patterns may include any text patterns that have already been matched to a different version of the source file, another source file in a package associated with the source file under review, a different version of the associated package, or another software component known to be relevant to the source file under review (e.g., a source file or library external to the package associated with the source 
	identifying as one or more unidentified components, the one or more OSS components in the product having no match with the OSS components available in the first OSS database (DB1) or having a match but characterized by at least one missing attribute; AMENDMENT AND RESPONSE UNDER 37 C.F.R § 1.111Page 3 Serial Number: 16/022,079 
	[identifying one or more source files associated with the package under review… processing the files in the job queue to identify one or more keywords that match one or more text patterns relevant to software due diligence (e.g., keywords relevant to software licenses, patent and copyright usage, export regulations, etc.) (0113); the system may include a code provenance engine that reviews software for undocumented or improperly documented source code (including open source and/or closed source, as appropriate) (0008); in addition to being reviewed for keywords and text strings that indicate references to one or more licenses in the license database 185b, the license review system 105 may include a code provenance engine 135 configured to review software for undocumented and/or improperly documented source code. For example, open source components may typically carry prominent copyright and/or license information, and may liberally point to sources of borrowed code, while closed source (or proprietary) components do not. As such, because the absence of relevant keywords or text patterns in a source file may not necessarily indicate that the source file is free of software due diligence issues, the code provenance engine 135 may be configured to determine whether software actually includes undocumented and/or improperly documented source code (particularly when the software is identified as closed source or proprietary) (0094; see also 0020, 0034); after the list of logical fragments has been generated in operation 530, the individual fragments may be further analyzed to identify potentially undocumented source code (0142); see also 0150-0153 discussing generating a matching the source file to a database or other repository, and failing to match the source file); In cases where a report indicates that the batch mode review only achieved partial coverage for a reviewed package, a manual review may be required to achieve full coverage (0066); Questionable cases may be excluded from being listed among the inclusions (0046)] As such, the Examiner asserts the disclosure teaches or suggests AMENDMENT AND RESPONSE UNDER 37 C.F.R § 1.111Page 7identifying as one or more unidentified components, the one or more OSS components in the product having no match with the OSS components available in the first OSS database (DB1) or having a match but characterized by at least one missing attribute.
	periodically comparing the one or more unidentified components with the OSS components in the first OSS database (DB1) to identify one or more new matches based on continual updation of OSS components available in the public domain; updating a second OSS database (DB2) comprising at least some of the one or more OSS components in the product having the one or more new matches, wherein the one or more new matches, the one or more unidentified components are categorized as at least one or more proprietary components and OSS components being previously available in the public domain; 
	[unmatched keywords may identify new relevant (or irrelevant) text patterns, which may be used to create new text patterns based on how certain keywords appear within source code (e.g., a dialogue window may present context surrounding the unmatched keyword, wherein the context may be edited to create a new text pattern to cover the unmatched keyword) (0018; see also 0150); The fingerprints may then be recorded in a database or another suitable repository in an operation 560, and a subsequent operation 565 may include identifying potentially undocumented source code if the fingerprint generated for any of the source code under review matches the fingerprint generated any of the third-party source code (0016, 0149); the list of logical fragments generated in operation 530 may be recorded in a manner suitable for subsequent analysis (e.g., in a fingerprint database) (0016, 0141); after the list of logical fragments has been generated in operation 530, the individual fragments may be further analyzed to identify potentially undocumented source code  (0142); in one implementation, an operation 615 may determine whether the generated file fingerprint for the source file already exists in a database or other repository. If the file fingerprint exists, operation 615 may include determining that the source file has already been reviewed (e.g., during review for a prior version of the package or source file, during review of another package that includes or otherwise references the source file, etc.). In such a case, an operation 620 may include retrieving matching keywords and/or text patterns associated with the prior review of the source file and adding the matches to a result set for the current review of the source file. In one implementation, if no new keywords or text patterns have been added since the prior review, the keyword and text pattern matches from the prior review may be sufficient to generate a report for the current review in an operation 655 wherein the report may be stored in the reports database. However, if any new keywords and/or text patterns have been added since the prior review, the source file may be searched again (e.g., as described below in connection with operations 625-650). In particular, the source may be searched again to determine if any of the new keywords and/or text patterns are contained in the source file, in which case the report generated and stored in the reports database in operation 655 may further include the results of the updated search (0152); reviewed package includes an updated submission (0012, 0112, 0114, 0117); a review may be automatically scheduled whenever an existing package is updated in the build system (0012, 0063; see also 0016, 0034, 0084); After deriving metadata or other information relating to the unpacked source files, the unpacking engine 115 may be configured to store the derived metadata or other information in the derivatives database 190b (0071); in one implementation, the reports database 185a and the license database 185b may be provided as a self-contained unit, which may optionally include a binary IP database. As such, in one implementation, the reports database 185a and/or the license database 185b may be established as a global license database (or library), which may be made available for public, private, or other forms of access, as will be apparent (e.g., the license database 185b may be accessed for free, on a subscription basis, or in other ways) (0035); information used during the software due diligence review process may be retrieved from the build system 190 and downloaded to a local review database 180…the information retrieved from the build system 190 and downloaded to the local review database 180 may include, among other things, license information from the license database 185b, package information from the package database 190a, and/or report information from the reports database 185a. In this manner, the license review system 105 may be configured to perform due diligence review using information stored in the local review database 180, which may reduce communication or other processing latencies while also ensuring that the information stored in the build system 190 remains synchronized with any changes that may occur a reports database 185a may be configured to store information that describes results of software due diligence review (0035); provide version tracking for the reviewed software, wherein a version number and a reference number may be recorded whenever a new file, package, binary, or other software component is detected in the build system 190 or other databases (0059; see also 0064)]
	performing an OSS compliance analyses for the one or more OSS components in the product based on the usage type, 	the attributes associated thereof comprised in the second OSS database (DB2) and one or more pre-defined rules, 
	[the license description syntax may include one or more attributes for describing the various software licenses in the license database 185b. In particular, a given software license described in the license database 185b may be associated with some or all of the following attributes of the license description syntax: (0036); the software diligence engine 110 may be configured to review one or more source code packages for various compliance issues…as described in derive metadata describing the unpacked source files (e.g., package name, version, release, etc.) (0071); the code provenance engine may use a set of rules (0021-0022); one or more rules to govern remediation of any compliance issues, construct workflows to manage the remediation, or otherwise finalize the due diligence review process (0023); one or more rules may define default operator precedence conditions as related to a combination of license schemes (0050-0051); implement package-specific rules or policies to govern remediation of any issues (e.g., notifying the developer of the potential issue, restricting use based on the severity of the issue, etc.). Relevant rules and/or policies may also be attached to database entries associated with remediated software in order to prevent recurrence of the issue in subsequent or related versions of the software (0065); one or more reports may be constructed for the package based on the batch review performed (0113); a report may be generated for the source file to provide information relating to matching licenses, a risk level, a distribution status, and/or other information relevant to compatibility and compliance with one or more software due diligence issues (0019; see also 0035, 0059, 0065); If the software under review includes one or more open source licenses or other relevant legal language,   (0008; see also 0002-0008, 0032, 0058, 0097-0098, 0173)]
	wherein the attributes are stored in the second OSS database (DB2) in a pre-defined format that facilitates in faster retrieval of information from the second OSS database (DB2)… determining the one or more OSS components that are selected for a final deliverable based on the final attribute, wherein each of the one or more OSS components that are compliant are either compiled with theSerial Number: 16/022,079 proprietary component, or not compiled with the proprietary component but are part of the final deliverable,
	[to perform automated software due diligence, the system may include a binary scan engine that can extract information from one or more binary objects…match one or more source files to binary objects and otherwise identify dependencies of the binary objects. The binary scan engine may further scan binary representations to identify further dependency information relating to software under review (e.g., linkable objects exported by a package or source binary, statically linked objects included from other packages, dynamically linked objects that reference other packages, etc.). The dependency information may be used to generate or otherwise update a component dependency tree that identifies source code that may be associated with the binary (0013; see also 0064-0077, 0117-0122); The input text may then be scanned in view of one or more rules, wherein the rules may be applied to source code text, plain text, XML text, HTML text, postscript text, or any other textual file format (0132); the binary scan engine may be invoked in order to match source code to binary objects when one or more binary packages, updated binary packages, or other binary objects have been submitted to the build system. In one implementation, the binary scan engine may harvest dependency information for the binaries from a build-root environment associated data may be harvested from the build-root environment to expose all possible dependencies that may be used in a build target, while anything outside of the build-root environment may be guaranteed to not be a dependency. For example, in one implementation, the binary scan engine may identify objects potentially linked to a binary package based on suffixes, exported linker symbols, and/or information contained in one or more debug files. The binary scan engine may further determine preliminary dependencies based on .spec files, RPM headers, or other documentation for the binary package, wherein the preliminary dependencies may be analyzed in view of the information in the build system (0014); the system may include an unpacking engine configured to expose plain text information for source code packages or other types of archives provided for review. The unpacking engine may recursively unpack source code files as deeply as possible, while also deriving metadata describing the unpacked files (e.g., package name, version, release, etc.). For example, the unpacking engine may support unpacking for source code packages (e.g., RPM packages), compressed or archived files (e.g., TAR, ZIP, JAR, or other archive files), partially unpacked inputs (e.g., directories containing a spec file, readme file, patches, TAR archives, etc.), or various other inputs associated with a plurality of source files. Further, a particular package, archive, or other collection of source files may include software at various different levels (e.g., in a hierarchical directory or tree), and the unpacking engine may recursively unpack the software until the software has been fully unpacked. The unpacked source files may then be sorted and post-processed to expose plain text information. For example, the unpacking engine may post-process unpacked files of a type having a well known textual representation to expose underlying plain text information, report code-based binaries to the binary scan engine for further analysis (unless the binary scan engine has already analyzed the binary), and/or discard non-code binaries from further review (e.g., images, raw data, etc.). (0015; see also 0064-0077, 0105, 0110, 0114-0115, 0120-0127, claim 17, claim 20); the system may include a keyword matching module that searches the plain text representation of unpacked files to identify any strings and/or sub-strings that match entries in a predefined list of keywords. For example, the list of keywords may contain terms, vocabulary, or other information considered likely to appear in legal language or other contexts relevant to due diligence review. In one implementation, the keyword matching module may identify normal keywords, negative keywords, weak normal keywords, and/or weak negative keywords within a source file under review (0017); the system may include a pattern matching module that matches keywords identified in a source file against a plurality of text patterns that contain language relevant to due diligence review (e.g., an excerpt of legal language). (0018); matching keywords identified in a source file to relevant text patterns may include pre-filtering the text patterns that may be applicable to the identified keywords. For example, any text patterns that do not include at least one of the identified keywords may be discarded, and the remaining text patterns may be further pre-filtered to only include text patterns that have already been matched to other software known to be relevant to the source file under review… a report may be generated for the source file to provide information relating to matching licenses, a risk level, a distribution status, and/or other information relevant to compatibility and compliance with one or more software due diligence issues (0019; see also 0163-0164); reports stored in the reports database 185a may expose a degree to which a particular package was covered during the batch mode review of the package (0066); the system may include a code provenance engine that reviews software for undocumented and/or improperly documented source code… the code provenance engine may determine whether software identified as closed source (or proprietary) actually includes undocumented and/or improperly documented open source components. In addition, the code provenance engine may cross-reference software that contains open source against open source known to be well-documented to derive reliability information for the open source software under review… the code provenance engine may download or otherwise obtain information relating to known open source from various third-party repositories for comparison with source files under review (0020; see also 0064-0077, 0130-0131); If a directory contains a .spec file, a readme, or another prominent file containing a license declaration (i.e., a declaring file), all source files and other components may receive a license distance in a predetermined range with respect to the license identified in the declaring file (0105); If a component references a licenses via a contains Uniform Resource Locator ( URL), the license distance with respect to the referenced license may be based on various characteristics of the URL (0106)]
	generating a comprehensive report (R5) based on the OSS compliance analyses, wherein the comprehensive report (R5) includes a final attribute for each of the one or more OSS components in the product indicative of compliance with the attributes of each of the one or more OSS components comprised therein; 
	[identifying one or more source files associated with the package under review…information relevant to reviewing the package for licensing or other compliance issues may be retrieved and downloaded to a local review database (e.g., license information, package information, report information, etc.)…one or more reports may be constructed for the package based on the batch review performed (0113); reports stored in the reports database 185a may expose a degree to which a particular package was covered during the batch mode review of the package (0066); a report may be generated for the source file to provide information relating to matching licenses, a risk level, a distribution status, and/or other information relevant to compatibility and compliance with one or more software due diligence issues (0019; see also 0035, 0059, 0065-0066, 0114); If the software under review includes one or more open source licenses or other relevant legal language, the system may check for permissions and obligations associated with attributes of the open source licenses or other legal language to draw inferences regarding potential compliance problems (0008; see also 0002-0008, 0032, 0058, 0097-0098, 0113, 0120, 0173); The license review system 105 may then check for permissions and obligations associated with various attributes of the declared open source licenses, contradictions or relaxations with regard to other license declarations, or other information associated with open source licenses (0058; see also 0101); the license description syntax may include one or more attributes for describing the various software licenses in the license database 185b. In particular, a given software license described in the license database 185b may be associated with some or all of the following attributes of the license description syntax: (0036); Additional Attributes: Provides extensibility where additional attributes may be defined to describe the license… The additional attributes may be defined as Boolean variables to provide a simple binary setting (e.g., Y/N, 1/0, etc.), and in one implementation, the setting for the attributes may optionally be permitted to remain undefined. In one implementation, additional attributes may be phrased as questions that can be answered from the license text (0055); the license review system 105 may create reports of software reviews and store the reports in a reports database 185a. In addition, the license review system 105 may associate each reviewed file, package, binary object, or other software component with a reference to the corresponding report. In one implementation, the reports of the software review may identify any licenses that may be present in the reviewed software, identify risk levels associated with any compliance issues that may have been identified for the software, and identify developers, managers, reviewers, or other users responsible for the software (0059; see also 0060); the compliance reports may also include an indication of whether the software component includes multiple licenses or inter-package relationships (0023); If a source file or other component contains source code that is substantially similar to another source file or component in a different package, a distance between the substantially similar source files or components may be determined (0108)]
	adaptively learning the one or more OSS components and the attributes associated thereof comprised in the comprehensive report (R5) and 
updating the second OSS database (DB2);  
	[the license review system 105 may create reports of software reviews and store the reports in a reports database 185a. In addition, the license review system 105 may associate each reviewed file, package, binary object, or other software component with a reference to the corresponding report (0059); the software diligence engine 110 may generally be configured to manage various aspects of searching the plain text information to locate any text matching one or more interactively learned patterns identified as relevant to due diligence review (e.g., patterns stored in the license database 185b that correspond to known open source licenses, cryptography, patent or copyright usages, etc.)  (0075); the interactive process constructing a report for reviewed software may be used to expand the information contained in the license database 185b to ensure that subsequent batch mode reviews will have full coverage for the same or related versions of the package (e.g., uncovered patterns in a given package may be analyzed and associated with a description in the license database 185b, whereby the patterns may be available in subsequent batch mode runs) (0066; see also 0076, 0111, 0116-0119); Although the foregoing description of exemplary rules and license distances reflect relative importance and reliability of various factors relating to license declarations and component relationships, the reliability of these and other factors may be considered somewhat subjective and amenable to modification. Thus, in one implementation, compliance officers or other authorized reviewers may add new rules, modify or remove existing rules, or otherwise tailor the methodology for determining license distance based on learned experience or other factors. As such, whether any one license distance rule is necessarily more reliable than another see also 0066-0067); The dependency information may be used to generate or otherwise update a component dependency tree (0013, 0069)]
	and further determining if the one or more OSS components are modified. 
	[Although open source software can generally be used and shared for free, open source is not considered public domain because various licenses typically impose restrictions on the use, modification, or redistribution of the open source code (e.g., the GNU General Public License, the Berkeley Software Distribution License, etc.) (0002); an operation 630 may include determining whether the source file contains any normal keywords and/or weak normal keywords. For example, normal keywords may generally indicate relevant legal language or other vocabulary associated with software due diligence issues (e.g., " license", "copyright", "distributed", "cryptography", "warranty", etc.) (0155)] Weigert explicitly recites, “modified,” as a keyword associated with software due diligence issues for source files (0154).
	Additionally, Weigert further discloses:
	[Complex License List: Provides a list of licenses considered synonymous, equivalents of, or otherwise related to the license being described, wherein each complex license is expressed using one or more elements of the license description syntax as a vocabulary. Complex licenses may include choice licenses (e.g., dual licenses, triple licenses, etc.), mixed licenses, modified licenses, or other interactions among a plurality of licenses (0047); Additions, Exclusions, or Modifications: The logical AND operator may be used to add individual clauses to a logical "without" operator (e.g., "\") may be used to remove individual clauses from a license, or to exclude individual licenses from a license class. The logical "modify" operator (e.g., ".about.") may be used to modify the meaning of a clause or a license (e.g., to add additional permissions or to counteract obligations or other terms associated with a particular license) (0051); Clause Identifiers: Individual clauses may be identified using a clause identifier, which may be prepended or appended by a "c". The identifier itself may include a short name of a specific license to represent all clauses of the license (e.g., cBSD may represent all clauses of the BSD -License) or a single clause of the license (e.g., BSD4c may represent clause 4 of the BSD -License). The identifier may also comprise a generic name without referencing a specific license (e.g., cADV may represent an advertising clause). In one implementation, the prepended or appended "c" may be omitted from the short name of a license clause when used directly after the without operator ("\") or when used after the modify operator (".about.") in cases where the modify operator has been used to add additional permissions or to counteract obligation clauses in a license (0052)]
	In summary, Weigert notes the following regarding the field: 
issues concerning software due diligence and legal review have become increasingly important in view of recent software development trends, including prevalent usage of open source software
Although open source software can generally be used and shared for free, open source is not considered public domain because various licenses typically impose restrictions on the use, modification, or redistribution of the open source code (e.g., the GNU General Public License, the Berkeley Software Distribution License, etc.). 
Furthermore, because different open source licenses tend to impose restrictions that can vary significantly in scope, organizations that produce or otherwise develop software should take care to review and understand the various terms and conditions that may be associated with using open source software; 
although open source software can provide various advantages (e.g., reducing the cost to develop reusable components), the use of open source should be carefully managed and documented to preserve intellectual property (IP) rights, avoid unpredictable royalty obligations, and otherwise prevent latent security vulnerabilities; 
software development organizations often employ a common code base that can include hundreds or thousands of packages used in the development of various software products, with many of the packages potentially containing open source or being subject to various open source licenses; 
the packages in the code base can often further contain hundreds, thousands, or even millions of source files that may be subject to different open source licenses; 
a given package may often several different software components (e.g., libraries, main application, test suites, etc.), yet different open source licenses may vary in whether they permit or prohibit the use of different or incompatible licenses for the various components; 
software due diligence review includes the need to ensure compliance and compatibility within individual components, along dependency chains, and among various components of a larger software product; 
another important aspect of software due diligence includes ensuring that open source is properly identified, documented, tracked, and reviewed for licensing compatibility and compliance; 
existing systems fall short in providing a mechanism for representing and tracking known licenses, license versions, license compatibility, and other compliance issues according to a well defined and condensed syntax.
	Additionally, Weigert discloses: a system and method for automating software due diligence may address these and other drawbacks of existing systems. In particular, the invention may be used to perform software due diligence, which may generally include reviewing software components for compliance and compatibility with open source licenses, intellectual property (IP) rights, export regulations, or other such issues; whenever a new software package is compiled or otherwise submitted to the build system, the software diligence engine may automatically schedule a review of the package submission for compliance issues, construct a report for the review, and estimate a risk level for the reviewed package; the system may be used to review software to identify references to known open source licenses, external licenses, end 
	Applying the disclosure of Weigert to the instant claim limitations, Weigert teaches a system and method that automates software due diligence to review software components for compliance and compatibility with open source licenses, intellectual property (IP) rights, export regulations, or other such issues by receiving software packages that may be comprised of one or more software components, wherein the one or more software components may comprise open source software components as well as proprietary components, and wherein the software components may comprise different types of binary or non-binary files and different license types. The system may comprise a license database that stores information describing various software licenses, wherein the software licenses are associated with a plurality of attributes. Whenever a new software package is compiled or otherwise submitted to the build system, the software diligence engine may automatically schedule a review of the package submission for compliance issues, construct a report for the review, and estimate a risk level for the reviewed package. The system may unpack the source package and determine metadata describing the unpacked source files (e.g., package name, version, release, etc.). The system may identify one or more source files associated with the package under review and determine a file type for each unpacked file based on the metadata or other information derived for the unpacked source files. By comparing the unpacked source files to the license database, the system may 
	While Weigert does not appear to explicitly recite the components having a strong, permissive, or weak copyleft license, in addition to the disclosure above, Weigert discloses:
	[packages and source files may be subject to different open source licenses, and that certain licenses may permit the addition of source code under other licenses deemed to be compatible with the declared licenses, or the licenses may permit the extraction of certain clauses or other portions under relaxed terms and conditions with regard to the declared licenses. As such, the compatibility of different open source licenses may not always be clearly discernable, as a given package may often several different software components (e.g., libraries, main application, test suites, etc.), yet different open source licenses may vary in whether they permit or prohibit the use of different or incompatible licenses for the various components (0003); a large number of known open source licenses exist, on the order of several hundreds, potentially creating many different variations and combinations of licenses that may be permitted and/or prohibited for a given software component (0004); the system may check for permissions and obligations associated with attributes of the open source licenses or other legal language to draw inferences regarding potential compliance problems (0008); According to one aspect of the invention, the system may include a pattern matching module that matches keywords identified in a source file against a plurality of text patterns that contain language relevant to due diligence review (e.g., an excerpt of legal language). The text patterns may generally include any suitable string considered 
	The Examiner notes that the instant specification does not provide an explicit definition or scope of a strong, permissive, or weak copyleft, but relies on the level of one of ordinary skill in the art, and states, “In an embodiment the various categories may include (i) OSS components having strong copyleft license such as General Public License (GPL) or Affero General Public License (AGPL) (ii) permissive license such as Massachusetts Institute of Technology (MIT) License or Apache or (iii) weak copyleft or Weigert does not appear to use the explicit language of a strong, permissive, or weak copyleft, in describing the attributes associated with check for permissions and obligations associated with various attributes of the declared open source licenses, contradictions or relaxations with regard to other license declarations, or other information associated with open source licenses Weigert does recite examples of name elements comprising specific names and versions (see 0035-0051, particularly the examples of the Classification Path and Name Elements such as the " GPL" abbreviation for "GNU General Public License," "Ms-PL" for the "Microsoft Public License," an exemplary mixed license may require concurrent compliance with the GNU Lesser Public License version 2.1, GNU Free Documentation License, mixed license may thus be expressed as "LGPLv2.1 and BSD3c and FDLv1.2") in a manner that corresponds to the disclosure of the instant specification. Nonetheless, in order to expedite compact prosecution, Weigert does not appear to explicitly recite components having a strong, permissive, or weak copyleft license.
	However, the Examiner introduces Sahoo to more explicitly address the limitations, particularly with respect to components having a strong, permissive, and weak copyleft license.
	Sahoo — which is directed to a system and method for verifying compatibility among software components, more particularly open source software — discloses (while additional portions of the claim limitations are included to provide context and 
	receiving a product embedded with one or more Open Source Software (OSS) components;	comparing each of the one or more OSS components in the product with OSS components 	available in the public domain and comprised in a first OSS database (DB1) to identify one or more matches therebetween based on attributes associated thereof; 
	categorizing, the one or more OSS components in the product having a match with the OSS components available in the first OSS database (DBI) as (i) OSS components having a strong copyleft license, (ii) OSS components having a permissive license or (iii) OSS components having a weak copyleft license; 
	identifying a usage type for the one or more OSS components in the product categorized as having the weak copyleft license and the permissive license, wherein the usage type is one of a snippet, a file or a library and wherein the library is further identified as one of a library-executable or a library-binary; 
	identifying as one or more unidentified components, the one or more OSS components in the product having no match with the OSS components available in the first OSS database (DB1) or having a match but characterized by at least one missing attribute; AMENDMENT AND RESPONSE UNDER 37 C.F.R § 1.111Page 3 Serial Number: 16/022,079 
	[The present invention generally relates to a system and method for verifying compatibility among software components, more particularly open source software (0001); Developing or building software solutions, especially from scratch is a time consuming and a logical process which requires lots of manual based coding skills. source code of the open source software comes under different licensing restrictions such as GNU General Public License (GPL), GNU Lesser General Public License (LGPL), Berkeley Software Distribution License (BSD) etc. (0002); Since, these open source software have licensing restrictions, the software developers come across with difficulties regarding the compatibility among the different available open source software due to their licensing restrictions which may be used for developing the software solution. Ensuring the compatibility of these open source software among them is a challenging task (0003); Hence, there is a lack of dynamically verifying the compatibility of different software components such as open source software which are used in the software solution. Moreover, yet another issue related to the verification of the compatible open source software is to ensure the software developers that the verified open source software are free from any licensing implications retaining the intellectual property (IP) rights as well as proprietorship. So, there is a long felt need of a system and method which is capable for verifying the compatibility among the open source software used in the software solution and further ensuring the software developers for exploiting the dynamic verification of compatibility among software components by tracing licensing information of said software components relative to the previously stored licensing information in a database (0006); In one embodiment of the present invention the computer-implemented system provides the auto-license compatibility verifier, which is a tool, wherein the said auto-license compatibility verifier comprises of various processor-executable program modules, each module performs a particular set of task upon execution of the processor. One of the modules of the auto-license compatibility verifier is the receiving module which is configured for receiving required software components along with their licensing information that are used in the developed or conceptualized software solution. The licensing information may include different categories of the software licenses such as strong copyleft license, weak copyleft license or permissive license or the licensing information may also include version of the software components and its license type and version number such as GNU General Public License (GPL), GNU Lesser General Public License (LGPL), Berkeley Software Distribution License (BSD) etc. After receiving the required software components, a categorizing module upon execution of the processor is configured for categorizing the received software components based on their licensing information. Upon categorization of the software components, a mapping module, one of the processor-executable module of said computer-implemented system is further configured for mapping the licensing information of the received and thereafter categorized software components with respect to the previously stored licensing information which is stored in the database for ensuring the compatibility of the software components among them, wherein the database is stored in the memory of the said computer-implemented system (0023; see also 0007-0010, 0017); The receiving module (102) is configured for receiving the required software components along with their licensing information that are used in the developed or conceptualized software solution…Every open source software are released with a licensing restriction such as like, GPL, LGPL, BSD etc. and compatibility among these open source software depends upon their licensing restrictions. The licensing restrictions are the part of the licensing information which has been used several times in the present invention. The licensing information may include different categories of the software licenses such as strong copyleft license, weak copyleft license or permissive license or the licensing information may also include version of the software components and its license type such as GNU General Public License (GPL), GNU Lesser General Public License (LGPL), Berkeley Software Distribution License (BSD) etc. On the basis of the licensing information of the received software components like open source software, the categorizing module (104) upon execution of the processor categorizes the received software components (0032; see also 0023, 0026, 0032, 0035, 0043-0044, claim 3); a license database 185b may be configured to store information that describes various software licenses, and a reports database 185a may be configured to store information that describes results of software due diligence review (0015, 0050); the licenses may be described in the license database 185b according to a condensed license description syntax, which may contain a limited number of verifiable attributes for known software licenses. The license description syntax may be designed to provide precision and lack of redundancy in the description of software licenses… the reports database 185a and/or the license database 185b may be established as a global license database (or library), which may be made available for public, private, or other forms of access, as will be apparent (e.g., the license database 185b may be accessed for free, on a subscription basis, or in other ways). (0035; see also 0015); the license description syntax may include one or more attributes for describing the various software licenses in the license database 185b. In particular, a given software license described in the license database 185b may be associated with some or all of the following attributes of the license description syntax: (0036)]AMENDMENT AND RESPONSE UNDER 37 C.F.R § 1.111Page 7
	Sahoo further discloses:
	periodically comparing the one or more unidentified components with the OSS components in the first OSS database (DB1) to identify one or more new matches based on continual updation of OSS components available in the public domain; updating a second OSS database (DB2) comprising at least some of the one or more OSS components in the product having the one or more new matches, wherein the one or more new matches, the one or more unidentified components are categorized as at least one or more proprietary components and OSS components being previously available in the public domain; performing an OSS compliance analyses for the one or more OSS components in the product based on the usage type, the attributes associated thereof comprised in the second OSS database (DB2) and one or more pre-defined rules, wherein the attributes are stored in the second OSS database (DB2) in a 
	[regularly updating the pre-defined queries stored in the database (0013, 0016, 0017); After completion of mapping of the licensing information of the software components, an intelligent query module upon execution of the processor is configured to display the pre-defined queries to the user upon which the user is prompted to respond for confirming the compatibility or incompatibility of the software components. The said pre-defined queries are stored in the database of the system and regularly get updated on the basis of the user response (0024); Upon categorization of the software components, an another processor-executable programmed module i.e., the mapping module (106) is configured for mapping the licensing information of the categorized software components in relative to the previously stored licensing information which are already stored in the database (112), wherein the database (112) is stored in the memory (not shown in the figure) of the said auto-license compatibility verifier. The step of mapping is performed for ensuring the compatibility of the received and thereafter categorized software components among them which are used in the developed or conceptualized software solution. On the basis of the mapping information received and after ensuring the compatibility among the software components, an intelligent query module (108) is configured for displaying the pre-defined queries to the user upon which the user is prompted to respond. The response made by the user is further processed by the auto-license compatibility verifier for confirming whether the software components of which the licensing information is mapped are compatible or incompatible among them or not. see also 0037, 0042, claim 1)]
	determining the one or more OSS components that are selected for a final deliverable based on the final attribute, wherein each of the one or more OSS components that are compliant are either compiled with theSerial Number: 16/022,079 proprietary component, or not compiled with the proprietary component but are part of the final deliverable, and  
	generating a comprehensive report (R5) based on the OSS compliance analyses, wherein the comprehensive report (R5) includes a final attribute for each of the one or more OSS components in the product indicative of compliance with the attributes of each of the one or more OSS components comprised therein; …defining usage of the one or more OSS components as at least one of snippets, file, and components, and further determining if the one or more OSS components are modified. 
	Sahoo describes a report generated for a described scenario in Table 1 (0049) 


    PNG
    media_image1.png
    308
    333
    media_image1.png
    Greyscale

	The report generated for the software solution (i.e., the final deliverable) notes that the software solution is to be redistributed or commercially exploited, and hence obligations to license terms is mandatory. The report also notes: the Linux code is not being modified; the open source software OSS_2’s source code is not being modified, and is being used as a library linked dynamically from the software solution through published APIs; the open source software OSS_3’s source code is being modified, and hence may be compiled along with the software solution; notes the license type of OSS_2 and OSS_3; the selected combination of the open source software i.e., Linux, OSS_2 and OSS_3 along with its licenses allows you to redistribute or commercially exploit your software solution i.e., ABCsoft under any license term you may choose;  You are under no obligation to release the source code of your solution i.e., ABCsoft; and You may choose to retain the IP rights of the solution (0049)
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Weigert teaches a system and method for automating software due diligence. Sahoo 
	The difference between Weigert and Sahoo is that Weigert does not appear to explicitly recite components having a strong, permissive, or weak copyleft license.
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of Sahoo to Weigert would simply incorporate the known methods of verifying compatibility among software components, more particularly open source software as taught by Sahoo with the known methods for automating software due diligence as taught by Weigert in order to enable mapping of licensing information of the received and thereafter categorized software components with respect to the previously stored licensing information which is stored in the database for ensuring the compatibility of the software components among them, wherein the database is stored in the memory of the said computer-implemented system (0023; see also 0007-0010, 0017), dynamically verify the compatibility of different software components such as open source software which are used in a software solution (Sahoo 0005), and enable dynamic verification of compatibility among software components by tracing licensing information of said software components relative to the previously stored licensing information in a database (Sahoo 0006).
	Since the functionalities of the elements of the system and method disclosed by Weigert and the functionalities of the elements of the system and method disclosed by Sahoo do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
 Sahoo) with the system and method for automating software due diligence (as taught by Weigert) in order to enable mapping of licensing information of the received and thereafter categorized software components with respect to the previously stored licensing information which is stored in the database for ensuring the compatibility of the software components among them, wherein the database is stored in the memory of the said computer-implemented system (0023; see also 0007-0010, 0017), dynamically verify the compatibility of different software components such as open source software which are used in a software solution (Sahoo 0005), and enable dynamic verification of compatibility among software components by tracing licensing information of said software components relative to the previously stored licensing information in a database (Sahoo 0006).

	Regarding claims 2 and 7, the combination of Weigert and Sahoo teaches the limitations of claims 1 and 6.
	Weigert further discloses:
	wherein the attributes stored in the second OSS database (DB2) in the pre-defined format include OSS component name, OSS component version, OSS component home page URL, OSS component license type, OSS component license URL, OSS component attribution note, the usage type, commercial distribution permission, OSS component compile permission, license compatibility with the OSS component license type associated with other OSS components comprised in the product or compatibility with proprietary license.  
	[the system for automating software due diligence may be used to track licenses, risk levels, distribution status, and other compliance issues for software subject to due diligence review. In particular, the system may be used to review software to identify references to known open source licenses, external licenses, end user license agreements, other software licenses, and/or cryptographic algorithms that may present issues for export controls or regulations (e.g., using cross-references to software known to have export defects). If the software under review includes one or more open source licenses or other relevant legal language, the system may check for permissions and obligations associated with attributes of the open source licenses or other legal language to draw inferences regarding potential compliance problems (0008; see also 0002-0008, 0032, 0058, 0097-0098, 0173); The license review system 105 may then check for permissions and obligations associated with various attributes of the declared open source licenses, contradictions or relaxations with regard to other license declarations, or other information associated with open source licenses (0058; see also 0101); a compiler configured to perform various operations on the license description syntax (0057, 0061-0063); To accomplish the aforementioned tasks (or other tasks that may be associated with software due diligence review), a license database 185b may be configured to store information that describes various software licenses, and a reports database 185a may be configured to store information that describes results of software due diligence review. In one implementation, the licenses may be described in the license database 185b according to a condensed license description syntax, which may contain a limited number of verifiable attributes for known software licenses. The license description syntax may be designed to provide precision and lack of redundancy in the description of software licenses. In particular, a given entry in the license database 185b may be used to uniquely describe one version of a software license, even for licenses that may have multiple names known to be in circulation (e.g., because of the existence of multiple sources and/or authors for the license)… the reports database 185a and/or the license database 185b may be established as a global license database (or library), which may be made available for public, private, or other forms of access, as will be apparent (e.g., the license database 185b may be accessed for free, on a subscription basis, or in other ways). (0035; see also 0015); the license description syntax may include one or more attributes for describing the various software licenses in the license database 185b. In particular, a given software license described in the license database 185b may be associated with some or all of the following attributes of the license description syntax: (0036); Full Name: Provides a descriptive and distinct full name for the license, as drafted by the initial author, which may further include a version number and/or timestamp (0037); Short Name: Provides a truncated name for the license, which may be condensed for practical human usage, while also being distinct across the entire namespace. Each short name contains a name element, and each short name further contains a version identifier and/or a descriptive identifier (0038); Name Element (0039); Version Identifier (0040); Descriptive Identifiers (0041); Full Text List: Provides known Uniform Resource Locators (URLs), expected to be persistent, which contain Alias List (0043); Classification Path: Provides a hierarchical path for classifying or otherwise organizing various software licenses (0044); Integer Identifier: Provides a numeric integer for uniquely identifying the license (0045); Inclusions List (0046); Complex License List: Provides a list of licenses considered synonymous, equivalents of, or otherwise related to the license being described, wherein each complex license is expressed using one or more elements of the license description syntax as a vocabulary. Complex licenses may include choice licenses (e.g., dual licenses, triple licenses, etc.), mixed licenses, modified licenses, or other interactions among a plurality of licenses (0047); Choice Licenses: Require a user to choose at least one license from a given list that includes a plurality of licenses (0048); Mixed Licenses: Require a user to concurrently comply with the terms of a plurality of licenses (0049); Aggregation Classes: Combinations of choice license schemes (e.g., dual licenses, triple licenses, etc.) and/or mixed license schemes can often exist for a given package (0050); Additions, Exclusions, or Modifications: The logical AND operator may be used to add individual clauses to a license, or to add individual licenses to a license class…modify the meaning of a clause or a license (e.g., to add additional permissions or to counteract obligations or other terms associated with a particular license) (0051); Clause Identifiers: Individual clauses may be identified using a clause identifier…add additional permissions or to counteract obligation clauses in a license (0052); Equivalents: Various complex licenses may be well known in their own right (e.g., when complex licenses are prominent enough to have a set of known attributes or characteristics). Thus, some complex licenses may have an "Equivalents" attribute that identifies alternative expressions for the same Public Comments: Provides cross-references to public reviews and comments for a license, which may originate from a newsgroup, a web page, a mailing list, a blog, or another public forum or source (0054); Additional Attributes: Provides extensibility where additional attributes may be defined to describe the license… The additional attributes may be defined as Boolean variables to provide a simple binary setting (e.g., Y/N, 1/0, etc.), and in one implementation, the setting for the attributes may optionally be permitted to remain undefined. In one implementation, additional attributes may be phrased as questions that can be answered from the license text (0055); remediate issues identified in the batch review, override blocks or permissions on distribution of the package, or otherwise finalize the due diligence review for the package (0115); the report may identify a risk level, distribution status, and/or matching licenses, among other things, thereby providing various types of information that can be used to ensure compatibility and compliance for software subject to due diligence review (0173); a report may be generated for the source file to provide information relating to matching licenses, a risk level, a distribution status, and/or other information relevant to compatibility and compliance with one or more software due diligence issues (0019); the system may include a code provenance engine that reviews software for undocumented or improperly documented source code (including open source and/or closed source, as appropriate) (0008); in addition to being reviewed for keywords and text strings that indicate references to one or more licenses in the license database 185b, the license review system 105 may include a code provenance engine 135 configured to review software for undocumented and/or improperly documented source code. For example, open source components may typically carry prominent copyright and/or license information, and may liberally point to sources of borrowed code, while closed source (or proprietary) components do not. As such, because the absence of relevant keywords or text patterns in a source file may not necessarily indicate that the source file is free of software due diligence issues, the code provenance engine 135 may be configured to determine whether software actually includes undocumented and/or improperly documented source code (particularly when the software is identified as closed source or proprietary) (0094; see also 0020, 0034)]
	The motivation and rationale discussed regarding claims 1 and 6 applies here, as well.
	
	Regarding claims 3 and 8, the combination of Weigert and Sahoo teaches the limitations of claims 2 and 7.
	Weigert further discloses:
	further comprising generating one or more reports comprising: a first report (R1) pertaining to the one or more unidentified components; a second report (R2) pertaining to the one or more OSS components in the product having the strong copyleft license; a third report (R3) pertaining to the one or more OSS components in the product having the weak copyleft license; and a fourth report (R4) pertaining to the one or more OSS components in the product having the permissive license.  
	[identifying one or more source files associated with the package under review…information relevant to reviewing the package for licensing or other compliance issues may be retrieved and downloaded to a local review database one or more reports may be constructed for the package based on the batch review performed (0113); a report may be generated for the source file to provide information relating to matching licenses, a risk level, a distribution status, and/or other information relevant to compatibility and compliance with one or more software due diligence issues (0019; see also 0035, 0059, 0065); the license review system 105 may create reports of software reviews and store the reports in a reports database 185a. In addition, the license review system 105 may associate each reviewed file, package, binary object, or other software component with a reference to the corresponding report. In one implementation, the reports of the software review may identify any licenses that may be present in the reviewed software, identify risk levels associated with any compliance issues that may have been identified for the software, and identify developers, managers, reviewers, or other users responsible for the software (0059); after software has been subject to due diligence review, which may include license review and/or export review (as shown in FIG. 1b), a compliance report may be created for the software and attached to appropriate entries in the package database 190a (0097); the report for a given software component may also include an indication of whether the software component includes multiple licenses or inter-package relationships, in which case the compliance officer or other authorized reviewer may be required to resolve the relationships among the multiple licenses or packages (e.g., choice licenses may present different issues than aggregate licenses, which require legal expertise to remediate) (0023, 0098); the system may create a compliance report after software has been subject to due diligence review, including license review and/or export review. The compliance report may be attached to appropriate entries in the package database, and may indicate a level of risk that a particular software package or portion thereof may raise. Compliance officers or other authorized reviewers may then analyze the reports to determine how to handle distribution of the software, define one or more rules to govern remediation of any compliance issues, construct workflows to manage the remediation, or otherwise finalize the due diligence review process. In one implementation, the compliance reports may also include an indication of whether the software component includes multiple licenses or inter-package relationships, in which case the compliance officer or other authorized reviewer may be required to resolve the relationships among the multiple licenses or packages. Furthermore, in one implementation, when the report for a particular software component identifies a license declaration and/or code provenance issue, the license declaration and/or code provenance issue may be associated with a license distance that reflects a level of certainty (or uncertainty) for the declaration. In particular, each license declaration and/or code provenance issue in reviewed software component may be assigned a license distance, providing a quality metric to estimate the reliability of the license declarations (or lack thereof) (0023, 0098); reports stored in the reports database 185a may expose a degree to which a particular package was covered during the batch mode review of the package. In cases where a report indicates that the batch mode review only achieved partial coverage for a reviewed package, a manual review may be required to achieve full coverage. As such, the interactive process constructing a report for reviewed software may be used to expand the examine dependency chains for a reviewed package, and may review any additional dependent packages in manual mode when coverage is lacking for the dependent packages (0066); when sufficient coverage has been achieved for a reviewed package, the compliance officer or other authorized reviewer may export license and risk level information to the package database 190a and may further approve or disapprove the package for distribution within any products that may incorporate the package (0067)]
	The motivation and rationale referenced in relation to claims 2 and 7 applies here, as well.

	Regarding claims 4 and 9, the combination of Weigert and Sahoo teaches the limitations of claims 3 and 8.
	Weigert further discloses:
	wherein the one or more pre-defined rules comprise: 
	rejecting an OSS component if associated with the strong copy left license; 
	approving an OSS component for inclusion in the second OSS database (DB2) if associated with the weak copy left license and the usage type is one of the library not compiled with the product or the file not compiled with the product; 
	rejecting an OSS component if associated with the weak copy left license and the usage type is one of the library compiled with the product or the file compiled with the product; 
	rejecting an OSS component if associated with the weak copy left license and the usage type is the snippet; and 
	approving an OSS component for inclusion in the second OSS database (DB2) if associated with the permissive license and the usage is one of the library, the snippet or the file.  
	[a report may be generated for the source file to provide information relating to matching licenses, a risk level, a distribution status, and/or other information relevant to compatibility and compliance with one or more software due diligence issues (0019; see also 0035, 0059, 0065); the license review system 105 may create reports of software reviews and store the reports in a reports database 185a. In addition, the license review system 105 may associate each reviewed file, package, binary object, or other software component with a reference to the corresponding report. In one implementation, the reports of the software review may identify any licenses that may be present in the reviewed software, identify risk levels associated with any compliance issues that may have been identified for the software, and identify developers, managers, reviewers, or other users responsible for the software (0059); after software has been subject to due diligence review, which may include license review and/or export review (as shown in FIG. 1b), a compliance report may be created for the software and attached to appropriate entries in the package database 190a (0097); the report for may also include an indication of whether the software component includes multiple licenses or inter-package relationships, in which case the compliance officer or other authorized reviewer may be required to resolve the relationships among the multiple licenses or packages (e.g., choice licenses may present different issues than aggregate licenses, which require legal expertise to remediate) (0023, 0098); the system may create a compliance report after software has been subject to due diligence review, including license review and/or export review. The compliance report may be attached to appropriate entries in the package database, and may indicate a level of risk that a particular software package or portion thereof may raise. Compliance officers or other authorized reviewers may then analyze the reports to determine how to handle distribution of the software, define one or more rules to govern remediation of any compliance issues, construct workflows to manage the remediation, or otherwise finalize the due diligence review process. In one implementation, the compliance reports may also include an indication of whether the software component includes multiple licenses or inter-package relationships, in which case the compliance officer or other authorized reviewer may be required to resolve the relationships among the multiple licenses or packages. Furthermore, in one implementation, when the report for a particular software component identifies a license declaration and/or code provenance issue, the license declaration and/or code provenance issue may be associated with a license distance that reflects a level of certainty (or uncertainty) for the declaration. In particular, each license declaration and/or code provenance issue in reviewed software component may be assigned a license distance, providing a quality metric to estimate the reliability of reports stored in the reports database 185a may expose a degree to which a particular package was covered during the batch mode review of the package. In cases where a report indicates that the batch mode review only achieved partial coverage for a reviewed package, a manual review may be required to achieve full coverage. As such, the interactive process constructing a report for reviewed software may be used to expand the information contained in the license database 185b to ensure that subsequent batch mode reviews will have full coverage for the same or related versions of the package (e.g., uncovered patterns in a given package may be analyzed and associated with a description in the license database 185b, whereby the patterns may be available in subsequent batch mode runs). In addition, the compliance officer or other authorized reviewer may examine dependency chains for a reviewed package, and may review any additional dependent packages in manual mode when coverage is lacking for the dependent packages (0066); when sufficient coverage has been achieved for a reviewed package, the compliance officer or other authorized reviewer may export license and risk level information to the package database 190a and may further approve or disapprove the package for distribution within any products that may incorporate the package (0067); the reports constructed in operation 220 may include a risk level that provides a metric for any software due diligence issues that may have been identified in operation 215. If the risk level for a reviewed package does not exceed a predetermined product-specific threshold, the package may receive a status of "production" in an operation 240, thereby allowing the package to be distributed. If the risk level exceeds the threshold, however, distribution of the package may be blocked (0114)]
	The motivation and rationale referenced in relation to claims 3 and 8 applies here, as well.

	Regarding claims 5 and 10, the combination of Weigert and Sahoo teaches the limitations of claims 4 and 9.
	Weigert further discloses:
	wherein generating the comprehensive report (R5) comprises: 
	combining the first report (R1), the second report (R2), the third report (R3) and the fourth report (R4); and 
	computing the final attribute wherein the final attribute is "Y" or "N" for each of the one or more OSS components in the product based on the one or more pre-defined rules corresponding to approving or rejecting of the OSS component respectively and wherein a AMENDMENT AND RESPONSE UNDER 37 C.F.R § 1.111Page 6"Y" for all of the one or more OSS components in the product is indicative of compliance with the attributes of each of the one or more OSS components comprised therein.  
	[Additional Attributes: Provides extensibility where additional attributes may be defined to describe the license… The additional attributes may be defined as Boolean variables to provide a simple binary setting (e.g., Y/N, 1/0, etc.), and in one implementation, the setting for the attributes may optionally be permitted to remain undefined. In one implementation, additional attributes may be phrased as questions see also 0015, 0023, 0059, 0060, 0066, 0113)]
	The motivation and rationale referenced in relation to claims 4 and 9 applies here, as well.

Response to Arguments
Applicant’s arguments, on pages 11-20, filed on 3/18/21, have been fully considered but they are not persuasive. Applicant states, on page 11, that claims 1 and 6 are amended, and claims 1-10 are pending. Applicant states, on page 20, that all rejections have been traversed and the presently pending claims 1-10 are in condition for allowance. The Examiner respectfully disagrees.
	Specifically regarding Applicant’s arguments:
	35 U.S.C. § 112(b) Rejections:
	Applicant notes, on page 12, that claims 1-10 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Applicant notes, on page 13, that Applicants have amended claims 1 and 6 to make them more coherent and to fill in the missing words. In view of the amended claims, the rejections under 35 USC 112(b) are withdrawn.
	35 U.S.C. § 103 Rejections:
	Applicant notes, on page 14, that claims 1-10 have been rejected under 35 U.S.C § 103 as being anticipated by Weigert (U.S. Patent Publication No. 20100241469) 
	Applicant’s arguments have been fully considered, but are not persuasive.

	 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/L.W.W./Examiner, Art Unit 3689                    


/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689